Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office action is in response to applicant’s communication received on December 13, 2021, wherein claims 1-20 are currently pending and have been allowed.


Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for allowance
As per the independent claims the following is an examiner's statement of reasons for allowance: The prior art of record most closely resembling Applicant's claimed invention are Wannenmacher et al., (US 2020/0097874), Agarwal et al., (US 2020/0250774), and Fong et al., (US 2019/0212752).
Wannenmacher provides for managing and/or monitoring a project, in particular a building project, and/or a process, in particular a building use, advantageously from a project management method and/or from a process management method, in particular for project performance, project monitoring, process handling and/or process monitoring, in particular on at least one building site and/or in at least one and/or for at least one building.

Fong discloses a mobile cleaning robot having teaming capabilities is provided. The mobile cleaning robot includes a local storage device to store a persistent map of an environment; at least one sensor to sense the environment; and a control module. The control module is configured to: control the mobile cleaning robot to navigate in the environment using the persistent map and sensing data 

	However, the combination of Wannenmacher, Agarwal, and Fong fails to teach or suggest the limitations of independent claims which recite accessing a training dataset including a plurality of plot points and one or more signal strengths associated therewith of a predefined signal received from at least one spatially fixed network device, the plurality of plot points corresponds to physical spots at the indoor location being cleaned, wherein at least one plot point is preselected from the plurality of plot points based on a predefined cleaning attribute associated with a physical spot corresponding to the at least one plot point; receiving, using the RCQM module, the predefined signal having a second signal strength, the predefined signal being received at a position in the indoor location from the at least one spatially fixed network device, wherein the second signal strength is greater than a predefined signal threshold value; calculating, using the RCQM module, a plot position of the preselected at least one plot point relative to the position at which the predefined signal is received, wherein the relative plot position is calculated using the second signal strength in combination with each of the one or more signal strengths; determining, using the RCQM module, the position at which the predefined signal is received being proximate to the preselected at least one plot point based on the calculated relative plot position; and calculating, using the RCQM module, a cumulative duration spent by the portable device at the determined position based on a predefined cleaning schedule to assess a cleaning quality for the physical spot, wherein the cleaning quality is assessed based on the calculated cumulative duration being compared with a set of one or more predefined time threshold values.





101 discussion:
A claimed invention is patent-eligible if it includes an “inventive concept . . . in the ordered combination of claim limitations that transform the [judicial exception] into a particular, practical application.” Bascom, 827 F.3d at 1352. An abstract idea can be integrated into a practical application if it is structured to reflect a specific implementation that a person engaged in the task being performed would not have likely used. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1316 (Fed. Cir. 2016) (quoting Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 596 (2013)).  Additionally, in the context of Step 2A prong 2, an additional element may have integrated the exception into a practical application if it “reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field.” 2019 Revised Guidance, 84 Fed. Reg. at 55 (citing, e.g., DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1258–59 (Fed. Cir. 2014)).
	The current claim directed to an improvement to computer functionality and an improvement in the technical field because it is directed to “accessing a training dataset including a plurality of plot points and one or more signal strengths associated therewith of a predefined signal received from at least one spatially fixed network device, the plurality of plot points corresponds to physical spots at the indoor location being cleaned, wherein at least one plot point is preselected from the plurality of plot points based on a predefined cleaning attribute associated with a physical spot corresponding to the at least one plot point; receiving, using the RCQM module, the predefined signal having a second signal strength, the predefined signal being received at a position in the indoor location from the at least one 
The concept in the independent claims “reflects an improvement in the functioning of a computer” and does not merely include “instructions to implement an abstract idea on a computer” or use “a computer as a tool to perform an abstract idea.” See 2019 Revised Guidance, 84 Fed. Reg. at 55.
The concept in the independent claims is structured to reflect a specific implementation that a person engaged in cleaning indoor locations/facilities (i.e., the underlying abstract idea) would have been unlikely to use. See McRO, 837 F.3d at 1316. That is, while numerous techniques for indoor cleaning are well-known or have been documented, nothing of record suggests that the claimed steps of “accessing a training dataset including a plurality of plot points and one or more signal strengths 
The claimed limitations and interlaced and integrated technology further evinces that the independent claims do not merely claim an improvement to an abstract technique. SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167–68 (Fed. Cir. 2018). Moreover, the claimed concept of the independent claims focuses on a specific means or method that improves the technicality of the cleaning management models using specific type of technology, technical, and computing components. The claimed concept is not being “directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.” CardioNet, LLC v. InfoBionic, Inc, 955 F.3d 1358, 1368 (Fed. cert. denied sub nom. InfoBionic, Inc. v. Cardionet, LLC, 141 S. Ct. 1266 (2021) (quoting McRO, 837 F.3d at 1314).
For these reasons, the claimed concept in the independent claims include additional recitations that integrate the underlying abstract idea into a practical application.
Regarding step 2B, the May 4, 2016 memo states that “[i]t is important to remember that a new combination of steps in a process may be patent eligible even though all the steps of the combination were individually well known and in common use before the combination was made (Diehr). Thus, it is particularly critical to address the combination of additional elements, because while individually-viewed elements may not appear to add significantly more, those additional elements when viewed in combination may amount to significantly more than the exception by meaningfully limiting the judicial exception.”  In this case the combination of the additional elements amount to significantly more than the exception for the same reasons presented above in the “practical application” (step 2A prong 2 analysis).  Additionally, in DDR, the court held that computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. Here, the technical performed functions – (with technical data) of recording and accessing plot points and one or more signal strengths associated therewith of a predefined signal received from at least one spatially fixed network device, where the plurality of plot points corresponds to physical spots at the indoor location being cleaned, wherein at least one plot point is preselected from the plurality of plot points based on a predefined cleaning attribute associated with a physical spot corresponding to the at least one plot point; receiving, using the RCQM module, the predefined signal having a second signal strength, the predefined signal being received at a position in the indoor location from the at least one spatially fixed network device, wherein the second signal strength is greater than a predefined signal threshold value; calculating, using the RCQM module, a plot position of the preselected at least one plot point relative to the position at 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. For example, some of the other pertinent art is as follows:
Lee et al., (US 2018/0317725): Discloses a cleaning robot and a method of controlling the same. The cleaning robot according to one embodiment includes a modular in which one or more modules configured to support different functions are integrated, and a controller configured to control the overall operation of the cleaning robot.
Tessier (US 8,217,759): Provides for detecting activities and determining information about the activities. Exemplary embodiments use one or more items of context information on one or more objects to detect an activity. Examples of context information include, but are not limited 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683